      Case: 4:19-cv-03128-NAB Doc. #: 1-2 Filed: 11/21/19 Page: 1 of 2 PageID #: 33
Case.net: 18AB-CC00255 - Docket Entries                                                                                            Page 1 of 2




Judicial Links      eFiling     Help      I   Contact Us    I Print
                                                                               ri      Search for Cases by: Select Search Method...
                                                                                                                                         net
                                                                                                    GrantedPublicAccess Logoff KEVIN_FRITZ
                                                                                                                                              v


                    18AB-CC00255 - STEVEN HICK V C R ENGLAND INC ET AL (E-CASE)
                     *
  1 Case
   deader
             Parties
             Attorneys
                         Pocket Charges, Judgment
                         billies   a Sentences
                                                                      r
                                                               tdonna n
                                                                          e    Fi
                                                                                 De
                                                                                         r
                                                                                             Hearings     dials
                                                                                                                          C
                                                                                                                   .tud m nts
                                                                                                                                Garnishments, 1
                                                                                                                                  Execution •
                              This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries: 0Descending Display Options.
                                                                                            All Entries
Click here to Respond to Selected Documents                    *Ascending

12/11/2018 ❑ J• udge Assigned
                 LI P• et Filed in Circuit Ct
                    Petition; Confidential Case Filing Information Sheet.
                        On Behalf Of: STEVEN MICK
                 El Note to Clerk eFiling
                    SUMMONS FOR CR ENGLAND TO BE SERVED BY COLE COUNTY SHERIFF. SUMMONS FOR
                    JEFF MOLKENTIN WILL BE REQUESTED LATER.
                         Filed By: GEORGE HENRY ALBERS III
                 ❑ Filing Info Sheet eFiling
                      Filed By: GEORGE HENRY ALBERS III

12/12/2018 Ei Summons Issued-Circuit
              Document ID: 18-SMCC-895, for C R ENGLAND INC.
                Associated Entries: 03/04/2019 - Summons Returned Non-Est a

02/21/2019 11] Entry of Appearance Filed
                    Filed By: ANDREW HAMPTON MARTY
           Ell A• lias Summons Requested
                    Filed By: ANDREW HAMPTON MARTY
                    On Behalf Of: STEVEN MICK
                    Associated Entries: 02/21/2019 - Judge/Clerk - Note id
           1 Judge/Clerk - Note
           1
               SUMMONS 18-SMCC-895 ISSUED BY THE COURT ON 12-12-18 MUST BE RETURNED TO THE
               COURT BEFORE AN ALIAS SUMMONS CAN BE ISSUED.
                    Associated Entries: 02/21/2019 - Alias Summons Requested

03/04/2019 [i] Memorandum Filed
               Memorandum to Clerk re Alias Summons; Exhibit A; Electronic Filing Certificate of Service.
                 Filed By: ANDREW HAMPTON MARTY
                 On Behalf Of: STEVEN MICK
          [i] Notice of Service
                 Cl Summons Returned Non-Est
                    Document ID - 18-SMCC-895; Served To - C R ENGLAND INC; Server - SO FRANKLIN COUNTY-
                    UNION; Served Date - 04-MAR-19; Served Time - 00:00:00; Service Type - Sheriff Department; Reason
                    Description - Non-est
                       Associated Entries: 12/12/2018 - Summons Issued-Circuit

03/07/2019 Ei Alias Summons Issued
              Document ID: 19-SMCC-208,for C R ENGLAND INC.

04/08/2019 [1] Agent Served



                                                                                                          EXHIBIT 2
https://www.courts.mo.govicasenet/cases/searchDockets.do                                                                            11/19/2019
     Case: 4:19-cv-03128-NAB Doc. #: 1-2 Filed: 11/21/19 Page: 2 of 2 PageID #: 34
Case.net: 18AB-CC00255 - Docket Entries                                      Page 2 of 2


                 Document ID - 19-SMCC-208; Served To - C R ENGLAND INC; Server - SO CLAY COUNTY-LIBERTY;
                 Served Date - 25-MAR-19; Served Time - 11:40:00; Service Type - Sheriff Department; Reason
                 Description - Served; Service Text - SERVED C.COOK / DESIGNEE

06/25/2019 ❑ Pluries Summons Requested
             Request for Pluries Summons; Electronic Filing Certificate of Service.
                Filed By: ANDREW HAMPTON MARTY
           ❑ Memorandum Filed
             Memorandum to Clerk; Exhibit A; Electronic Filing Certificate of Service.
                Filed By: ANDREW HAMPTON MARTY
                On Behalf Of: STEVEN MICK

06/28/2019   ❑   Summons Issued-Circuit
                 Document ID: 19-SMCC-482, for C R ENGLAND INC.

08/21/2019 ❑ Notice of Service
             Memorandum to Clerk; Exhibit A; Electronic Filing Certificate of Service.
                Filed By: ANDREW HAMPTON MARTY
                On Behalf Of: STEVEN MICK

08/22/2019 ❑ Summons Returned Non-Est
             Document ID - 19-SMCC-482; Served To - C R ENGLAND INC; Server - SO COLE COUNTY-
             JEFFERSON CITY; Served Date - 26-JUL-19; Served Time - 00:00:00; Service Type - Sheriff
             Department; Reason Description - Non-est

10/16/2019 ❑ Pluries Summons Issued
                  Document ID: 19-SMCC-700, for C R ENGLAND INC.
Case.net Version 5.14.0.16                       Return to Top of Page                       Released 10/24/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                           11/19/2019
